Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2020 has been entered.
 
Applicant’s Response Dated December 21, 2020
No claims were added, amended, or canceled. Claims 75-82 are pending. An action on the merits of claims 75-82 is contained herein.
The rejection of claims 75-76 and 79-82 under 35 U.S.C. 102(a)(1) as being anticipated by Eagan et al. Journal of the National Cancer Institute (1976), Vol. 56, pages 179-181 (Eagan) is maintained for the reasons of record as set forth in the Office Action dated February 20, 2020.
The rejection of claims 77-78 under 35 U.S.C. 103 as being unpatentable over Eagan et al. Journal of the National Cancer Institute (1976), Vol. 56, pages 179-181 (Eagan) as applied to claims 75-76 and 79-82 above, and further in view of Brown US 

Response to Amendment
The declaration under 37 CFR 1.132 filed December 21, 2020 is insufficient to overcome the rejection of claims 75-76 and 79-82 under 35 U.S.C. 102(a)(1) as being anticipated by Eagan et al. Journal of the National Cancer Institute (1976), Vol. 56, pages 179-181 (Eagan) as set forth in the last Office action because:  
The declaration fails to set forth facts is support of the declarant’s opinion that Eagan does not provide any teaching that would suggest to one of skill in the art of cancer therapy that DAG would have any effect on bladder cancer based on a single patient is single Phase I clinical trial.
As set forth in the last Office Action dated February 20, 2020, a reference contains an “enabling disclosure” if the public was in possession of the claimed invention before the date of invention. “Such possession is effected if one of ordinary skill in the art could have combined the publication’s description of the invention with his [or her] own knowledge to make the claimed invention.” In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985). See MPEP 2121.01. 
Efficacy is not a requirement for prior art enablement. A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference Impax Labs. Inc. v. Aventis Pharm.Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122. 
As acknowledged by declarant, Eagan reasonably teaches/suggests the treatment of a patient having recurrent transitional cell epithelioma of the bladder by administering DAG dosages, albeit limited to a single patient. Similarly, no facts are presented in support of declarant’s opinion of Brown. As acknowledged in Section 13 of the Declaration, “Brown goes no to describe a number of parameters that can be varied for testing of a chemical compound to re-evaluate their efficacy against hyperproliferative disorders. Bladder cancer is mentioned as a hyperproliferative disorder against which a chemical compound – like DAG or DADAG – might show efficacy if the study plan was changed.” 

Rejections of Record Set Forth in the Office Action Dated February 20, 2020
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 75-76 and 79-82 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eagan et al. Journal of the National Cancer Institute (1976), Vol. 56, pages 179-181 (Eagan).
Applicant's arguments filed December 21, 2020 have been fully considered but they are not persuasive. Applicant argues that Eagan fails to provide an enabling disclosure because one of ordinary skill in the art could not have combined the publication’s description of a method that demonstrates the DAG has any effect on bladder cancer treatment.
The examiner respectfully disagrees.
In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985). See MPEP 2121.01. 
In the instant case, Eagan explicitly teaches (emphasis added), “Antitumor effects of DAG were observed in patients with renal, bladder, and small-cell lung cancers. An iv dose of 20-30 mg/m2 / day for 5 consecutive days, repeated every 5-6 weeks, was recommended for phase II studies.” See Abstract. Eagan further discloses,
DAG was administered by rapid iv infusion daily for 5 consecutive days every 6 weeks; 50 mg DAG was dissolved in 10 ml sterile water. The initial dose level was 2 mg/m2 /day for 5 days. This represented 40% of the high nontoxic dose (5-day schedule) in dogs and 67% of the high nontoxic dose (5-day schedule) in monkeys. The high nontoxic dose is the highest at which no hematologic, chemical, clinical, or pathologic drug-induced alterations occur. Subsequent dosage escalations (5-day schedule) were as follows: 4 mg, 6 mg, 8 mg, 10 mg, 12.5 mg, 16 mg, and 20 mg/m2. When patients were being given the 20 mg/m2 /day for 5 days, data from Hungary were received (personal communication from the National Cancer Institute) suggesting a therapeutic dose of approximately 33 mg/m2 /day for 10 days. Subsequent dose levels evaluated were 30 mg and 40 mg/m2. Patients were considered for re treatment after 6 weeks. 

Eagan reasonably teaches/suggests the treatment of a patient having recurrent transitional cell epithelioma of the bladder by administering DAG dosages of 2 mg, 4 mg and 6 mg/m2 over a 108 day period. Thus, Eagan teaches all of the instantly claimed elements. Thus, the rejection of claims 75-76 and 79-82 is maintained based on the preponderance of the evidence.
Claims 77-78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eagan et al. Journal of the National Cancer Institute (1976), Vol. 56, pages 179-181  as applied to claims 75-76 and 79-82 above, and further in view of Brown US 9,066,918 B2 (Brown).
Applicant's arguments filed December 21, 2020 have been fully considered but they are not persuasive. Applicant argues that Eagan at best provides a suggestion that the hexitol DAG might have some effect on the treatment of bladder cancer; however, the evidence provided from administering DAG to a single patient does not produce any guidance to the artisan of ordinary skill that DAG or any other hexitol is effective, or even might be a suboptimally administered chemical compound in the treatment of bladder cancer. Applicant submits that Brown does not provide any guidance that would fill the voids of Eagan. Applicant acknowledges that Brown does suggest possible factors or parameters associated with the efficacy and/or reduce side effects of a drug therapy; however, Applicant submits that Brown merely provides a listing of possibilities and that no data was provided showing that any of the potential elements or parameters can actually improve the efficacy and/or reduce side effects of a particular drug therapy in any particular cancer. As such, applicant submits that one of ordinary skill in the art has no reasonable expectation that any one or a combination of disclosed elements or parameters recited by Brown would either kill or inhibit the proliferation of bladder cancer cells, much less improve the efficacy and/or reduce side effects of DAG therapy in treating bladder cancer.
The examiner respectfully disagrees.
Obviousness does not require absolute predictability.  The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. As acknowledged by applicant, Eagan provides a suggestion that 
Thus, the rejection of claims 77-78 is maintained based on the preponderance of the evidence.

Conclusion
Claims 75-82 are pending. Claims 75-82 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655.  The examiner can normally be reached on Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/